          Case 1:17-cr-00135-NONE-SKO Document 438 Filed 08/07/20 Page 1 of 2


 1 KEVIN G. LITTLE, SBN 149818
   LAW OFFICE OF KEVIN G. LITTLE
 2 Post Office Box 8656
   Fresno, CA 93747
 3 Telephone: (559) 342-5800
   Facsimile: (559) 242-2400
 4 E-Mail: kevin@kevinglittle.com

 5 Attorneys for Defendant RAUL ZAMUDIO HURTADO, JR.

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:17-CR-135-NONE
12                                 Plaintiff,            STIPULATION RE: RESCHEDULING OF
                                                         AUGUST 14, 2020 EVIDENTIARY HEARING
13                           v.                          AND ORDER
14   RAUL ZAMUDIO HURTADO, JR.,
15                                 Defendant.
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          Due to scheduling conflicts and lead counsel for the government’s current parental leave status,

21 the parties submit that there is good cause to continue the August 14, 2020 hearing in this matter to

22 Wednesday, September 23, 2020 at 10:30am. All counsel and the witness to be called have confirmed

23 their availability for that date.

24          IT IS SO STIPULATED.

25

26
27

28

       STIPULATION RE: RESCHEDULING OF AUGUST 14, 2020   1
30     HEARING AND ORDER
         Case 1:17-cr-00135-NONE-SKO Document 438 Filed 08/07/20 Page 2 of 2

     Dated: August 7, 2020                                   MCGREGOR W. SCOTT
 1                                                           United States Attorney
 2
                                                             /s/ ROSS PEARSON
 3                                                           ROSS PEARSON
                                                             Assistant United States Attorney
 4

 5
     Dated: August 7, 2020                                   /s/ KEVIN LITTLE
 6                                                           KEVIN LITTLE
 7                                                           Counsel for Defendant
                                                             RAUL ZAMUDIO HURTADO, JR.
 8

 9
                                            FINDINGS AND ORDER
10
     IT IS SO ORDERED.
11
       Dated:     August 7, 2020
12                                                      UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION RE: RESCHEDULING OF AUGUST 14, 2020    2
30    HEARING AND ORDER
